 

Case 1:18-cv-02835-.]GK Document 41 Filed 12/1

 

UNITED sTATEs DISTRICT coURT ELECTRONICALLYFH~'ED
SOUTHERN DISTRICT oF NEW YORK DOC #:

DATE FILED: _Z¢LH_LB’_

 

 

 

 

 

K.EVIN DAVIS,
Plaintiff, 18-cv-2835 (JGK)
- against ~
OPINION AND ORDER

 

Avvo, INC. ,

Defendant.

 

JOHN G. KOELTL, District Judge:

The plaintiff, Kevin Davis, brings this action on behalf of
himself and a class of similarly situated individuals against
the defendant, Avvo, lnc. The plaintiff alleges that the
defendant, through its website, has engaged in and contributed
to false advertising in violation of Lanham Act § §3(a), 15
U.S.C. § 1125(a), and New York General Business Law (“NYGBL”)

§ 349. The defendant has moved to dismiss the plaintiff’s
complaint under Federal Rule of Civil Procedure 12(b)(6) for
failure to state a claim upon which relief can be granted. For
the reasons explained below, the defendant’s motion to dismiss
is granted.

I.

In deciding a motion to dismiss pursuant to Rule 12(b}(6),
the allegations in the complaint are accepted as true, and all
reasonable inferences must be drawn in the plaintiff’s favor.

McCarthy v. Dun & Bradstreet Corp., 482 F.3d 184, 191 (2d Cir.

 

 

Case 1:18-cv-02835-.]GK Document 41 Filed 12/19/18 Page 2 of 17

2007). The Court’s function on a motion to dismiss is “not to
weigh the evidence that might be presented at a trial but merely
to determine whether the complaint itself is legally

sufficient.” Goldman v. Belden, 754 F.Zd 1059, 1067 (Zd Cir.

 

1985). The Court should not dismiss the complaint if the
plaintiff has stated “enough facts to state a claim to relief
that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550
U.S. 544, 570 (2007). “A claim has facial plausibility when the
plaintiff pleads factual content that allows the court to draw
the reasonable inference that the defendant is liable for the

misconduct alleged.” Ashcroft v. lgbal, 556 U.S. 662, 678

 

(2009).

While the Court should construe the factual allegations in
the light most favorable to the plaintiff, “the tenet that a
court must accept as true all of the allegations contained in
the complaint is inapplicable to legal conclusions.” ld; When
presented with a motion to dismiss pursuant to Rule 12(b)(6),
the Court may consider documents that are referenced in the
complaint, documents that the plaintiff relied on in bringing
suit and that are either in the plaintiff's possession or that
the plaintiff knew of when bringing suit, or matters of which

judicial notice may be taken. See Chambers v. Time Warner, Inc.,

 

282 F.3d 147, 153 (2d Cir. 2002).

 

 

Case 1:18-cv-02835-.]GK Document 41 Filed 12/19/18 Page 3 of 17

II.

The defendant is an online platform that maintains
individual profiles of attorneys. Compl. I 4. Consumers can use
the defendant's website to access information about, find, and
vet attorneys. ld; II 4-5. The individual attorney profiles
often contain client and peer reviews, as well as a numerical
“Avvo rating,” which is derived by criteria defined by the
defendant. ld; I 6; Def.'s Mem. EX. A. The defendant's website
includes profiles for attorneys who pay the defendant for
advertising and related services and attorneys who do not.
Compl. I 41.

The plaintiff is a licensed attorney who practices law in
New York and does not pay the defendant for its services. ld;

§ 16. He alleges that through various aspects of its website,
the defendant engages in, and induces attorneys to engage in,
false advertising. According to the plaintiff, attorneys who pay
the defendant (1) receive higher Avvo ratings than similarly
qualified nonpaying attorneys, although the defendant represents
its ratings as objectively calculated, id; II 34, 36; (2)
receive a badge reading “Pro” laid on top of the headshot in
their profile, id; II 59~60; (3) are touted in the defendant’s
advertising as “highly qualified,” “the right,” or the “best”

attorneys, id. II 39, 57, Opp'n at 2; and (4) have positive

 

Case 1:18-cv-02835-.]GK Document 41 Filed 12/19/18 Page 4 of 17

client reviews spotlighted and negative client reviews removed
or blocked, Compl. 11 66*68.

The plaintiff contends that these paid-for advantages make
paying attorneys falsely appear more qualified than nonpaying
attorneys, thus diverting business away fromr and causing
reputational harm to, him and other attorneys who do not pay for
the defendant's services. ld; 11 69~73. The plaintiff adds that
the alleged misleading portrayal of paying attorneys is
particularly.impactful on nonpaying attorneys because the
defendant’s website has a prominent internet presence. ld; 1 70.
But the plaintiff does not offer any particular facts linking
the defendant’s allegedly misleading conduct to any lost
business or reputational harm for the plaintiff.

The defendant has moved to dismiss the complaint under
Federal Rule of Civil Procedure 12(b)(6). The defendant contends
that its Avvo ratings are opinions protected by the First
Amendment to the Federal Constitution and Article l, Section 8
of the New York State Constitution. The defendant also argues
that the plaintiff's Lanham Act and NYGBL § 349 claims fail
because, among other reasons, labeling attorneys as “pros” and
using phrases like “highiy gualified” is nonactionable pufferyr
and the plaintiff has failed to allege that he plausibly

suffered any injury.

 

Case 1:18-cv-02835-.]GK Document 41 Filed 12/19/18 Page 5 of 17

III.

To establish false advertising under Lanham Act § 43(a), a
plaintiff must (1) demonstrate that the challenged statement is
either literally false or, though literally true, likely to
confuse or deceive consumers; (2) show that the defendant
misrepresented an inherent quality or characteristic of a good
or service; (3) show that the defendant placed the false or
misleading statement in interstate commerce; and (4) prove that
the plaintiff was injured as a result of the defendant’s
misrepresentation, either by a diversion of business or a loss
of goodwill associated with the plaintiff's goods or services.

Merck Eprova AG v. Gnosis S.p.A., 760 F.Bd 247, 255 (2d Cir.

 

2014). “Under both the Lanham Act and the Constitutional free
speech clause, statements of opinion about commercial matters
cannot constitute false advertising . . . .” J. Thomas McCarthy,

McCarthy on Trademarks and Unfair Competition § 27:67 (5th ed.

 

2017); Wellnx Life Scis. lnc. v. lovate Health Scis. Research

 

lnc;, 516 F. Supp. 2d 270, 285 (S.D.N.Y. 2007).-

To state a claim under NYGBL § 349, “a plaintiff must
allege that a defendant has engaged in (1) consumer-oriented
conduct that is (2) materially misleading and that (3) plaintiff
suffered injury as a result of the allegedly deceptive act or

practice.” Orlander v. Staples, lnc., 802 F.Bd 289, 300 (2d Cir.

 

2015) (guoting Koch v. Acker, Merrall & Condit Co., 967 N.E.2d

 

5

 

 

Case 1:18-cv-02835-.]GK Document 41 Filed 12/19/18 Page 6 of 17

675, 675 (N.Y. 2012) (mem.)). The standards for bringing a NYGBL
§ 349 claim “are substantially the same as those applied to
claims brought under” § 43(a) of the Lanham Act. Avon Prods.,

lnc. v. S.C. Johnson & Son, Inc., 984 F. Supp. 768, 800

 

(S.D.N.Y. 1997). Further, an opinion that is not actionable
under the Lanham Act is also not actionable under NYGBL § 349.
ONY, lnc. v. Cornerstone Therapeutics, Inc., 720 F.3d 490, 498
(2d Cir. 2013).

A.

The plaintiff contends that the defendant’s Avvo ratings
are misleadingly presented as objective but are actually
inflated based on whether an attorney pays the defendant. The
ratings, however, are statements of opinion protected by the
First Amendment to the Federal Constitution and Article l,
Section 8 of the New York State Constitution.

“Generally, statements of pure opinion - that is,
statements incapable of being proven false - are protected under
the First Amendment.” ONY, Inc., 720 F.3d at 496 (citing

Milkovich v. Lorain Journal Co., 497 U.S. 1, 19-20 (1990)). And

 

statements of opinion receive especially broad protection under

the New York State Constitution. See Flamm v. Am. Ass'n of Univ.

 

Women, 201 F.3d 144r 147-48 (2d Cir. 2000) (discussing the
greater scope of protection afforded to opinions by the New York

State Constitution than the Federal Constitution). But, as

 

 

Case 1:18-cv-02835-.]GK Document 41 Filed 12/19/18 Page 7 of 17

opposed to statements of opinion generally, opinions stated in
commercial speech are protected only if not misleading.

Metromedia, Inc. v, City of San Diego, 453 U.S. 490, 507 (1981).

 

Commercial speech is “speech which does no more than propose a

commercial transaction.” Bolger v. Youngs Drug Prod. Corp., 463

 

U.S. 60, 66 {1983) (guotation marks omitted).

The allegedly misleading features of the defendant’s
website, including its Avvo ratings, do not constitute
commercial speech. The website is an informational directory of
attorneys, which consumers can consult whether or not they
intend to hire an attorney. And the complained~of website
features simply provide information; they might be considered in
making, but do not themselves propose, a commercial transaction.
Moreover, that sponsored advertisements appear on the
defendant’s website does not morph the website’s noncommercial

features into commercial speech. See Vrdolyak v. Avvo, Inc., 206

 

F. Supp. 3d 1384, 1387“89 (N.D. lll. 2016) (holding that
sponsored listings do not “turn the entire attorney directory
into commercial speech”).

The Avvo ratings are not commercial speech. Accordingly, if
they are opinions, it is irrelevant whether or not they are
misleading because they are protected in any event. §ee Gordon &
Breach Sci. Publishers S.A. v. Am. Inst. of Physics, 859 F.

Supp. 1521, 1542-43 (S.D.N.Y. 1994}, holding modified on other

 

 

 

Case 1:18-cv-02835-.]GK Document 41 Filed 12/19/18 Page 8 of 17

grounds by Fashion Boutique of Short Hills, Inc. v. Fendi USA,

Inc., 314 F.3d 48 (Zd Cir. 2002).

 

A statement of opinion is one that is incapable of being
proven false. ONY, Inc., 720 F.3d at 496. The defendant’s rating
system is inherently subjective. The defendant chooses the
inputs for its system and decides how to weigh them. The outcome
of this process is a number that the defendant presents as an
evaluation of an attorney’s guality. h reasonable consumer would
view an Avvo rating as just that ~ the defendant's evaluation.
What factors the defendant believes to be important in assessing
attorneys, and the result of the defendant’s weighing of those
factors, cannot be proven false. The Avvo ratings are therefore
protected under the First Amendment and the New York State

Constitution as statements of opinion. See Browne v. Avvo fnc.,

 

525 F. Supp. 2d 1249,r 1253 (W.D. Wash. 2007) (holding that Avvo
ratings are opinions protected by the First Amendment); cf;
Compuware Corp, v. Moody's lnv’rs Servs., Inc., 499 F.3d 520,
529 (6th Cir. 2007) (“A Moody’s credit rating is a predictive
opinion, dependent on a subjective and discretionary weighing of
complex factors.”); Themed Restaurants, lnc. v. Zagat Survey,
L§Q, 801 N.Y.S.2d 38, 40 (App. Div. 2005) (“[R]estaurant ratings
and reviews almost invariably constitute expressions of

opinion.”).

 

 

Case 1:18-cv-02835-.]GK Document 41 Filed 12/19/18 Page 9 of 17

B.

The plaintiff also takes issue with the “Pro” badge
appearing on the profile pictures of attorneys who pay the
defendant. Unlike the Avvo ratings, the “Pro” badge is intended
to convey a statement of fact. lt communicates that an attorney
has verified the attorney’s information as it appears on Avvo.
§ee Compl. 1 60. The defendant’s website explains this meaning.
When a user searches for an attorney on the website, a “Pro”

\\

icon appears on the results page with an i” icon next to it.

\\'II

See id. lf the user hovers the mouse cursor over the i icon, a

 

 

statement appears, reading, “Attorneys that are labeled PRO have
verified their information as it appears on Avvo.” ld; Moreover,
following a series of hyperlinks on the defendant's website
leads to a page explaining the “Avvo Pro” subscription plan. ld;
11 62-64. The defendant's statement of “Pro” is therefore not
false.

The plaintiff contends that the “Pro” badge is nonetheless
misleading because it insinuates that the attorney is of a
higher quality than a non-“Pro” attorney, and because the
website’s explanations of the badge’s actual meaning are not
sufficiently conspicuous to dispel this misconception. The
defendant counters by arguing that the term “Pro”, if viewed as

a descriptor for an attorney’s quality, is mere puffery.

 

Case 1:18-cv-02835-.]GK Document 41 Filed 12/19/18 Page 10 of 17

Puffery, which is nonactionable under the Lanham Act or
NYGBL § 349, is a subjective statement or claim that cannot be

proven true or false. Lipton v. Nature Co., 71 F.3d 464, 474 (2d

 

Cir. 1995); Kacocha v. Nestle Purina Petcare Co., No. l5cv5489,

 

2016 WL 4367991, at *16 (S.D.N.Y. Aug. 12, 2016); see, e.g.,

Stokely~Van Camp, Inc. v. Coca-Cola Co., 646 F. Supp. 2d 510,

 

526 (S.D.N.Y. 2009) (holding that the word “complete,” used to
describe a sports drink, was “puffery which cannot be proven
false”). Puffery might take the form of an overstatement
expressed in broad and commendatory language, as opposed to a
misleading description or false representation about an inherent

characteristic of a good or service. Fink v. Time Warner Cable,

 

810 F. Supp. 2d 633, 644 (S.D.N.Y. 2011). Courts can determine
that a statement is puffery as a matter of law when.the

statement does not provide a concrete representation. Id.; e.g.,

 

Kommer v. Ford Motor Co., No. l7cv296, 2017 WL 3251598, at *3

 

(N.D.N.Y. July 28, 2017) (dismissing as nonactionable puffery
claims brought under NYGBL §§ 349 and 350 regarding the slogan

“Built Ford-Tough”); see also Newcal lndus., Inc. v. lkon Office

 

Sol., 513 F.3d 1038, 1053 (9th Cir. 2008) (stating that in
assessing a Lanham Act claim, the determination of whether a
statement is one of fact or mere puffery is a legal question

that can be resolved on a motion to dismiss).

10

 

 

Case 1:18-cv-02835-.]GK Document 41 Filed 12/19/18 Page 11 of 17

Taken literally, the term “Pro” indicates a professional.
To the extent the plaintiff alleges that “Pro” badges convey
that an attorney is a professional, see Compl. 1 59,r the
plaintiff has failed to plead sufficiently that the badges
constitute false representations. The plaintiff does not allege
that “Pro” badges are found in the profiles of individuals not
in the profession - that is]r individuals who are not attorneys.

To the extent the plaintiff alleges that the term “Pro” is
received more colloquially by consumers, conveying that an
attorney is especially experienced or skilled,r i§;, the term is
mere puffery. Taken in this context, “Pro” constitutes a broad
commendation relaying a view of an attorney's level of
experience or skill that can only be subjective. The plaintiff
cannot prove that the attorneys marked “Pro” are decidedly
undeserving of the status, because in context the term has no
definite meaning or defining factors. This is especially so
given that the “Pro” badges appear on the defendant’s website,
where one would presume that the attorneys are pros in the
opinion of the defendant, determined by the defendant's
criteria.

Moreover, the plaintiff's allegation that the defendant
misleadingly touts attorneys who pay for its services as “highly
qualified,” “the right,” or the “best” attorneys fails for the

same reasons. Stating that attorneys embody these qualities,

11

 

 

Case 1:18-cv-02835-.]GK Document 41 Filed 12/19/18 Page 12 of 17

especially in the context of the defendant’s advertisements, can
be seen only as subjectiver commendatory statements of the
defendant; in other words, mere puffery.1

In short, the defendant’s use of the “Pro” badges and its
advertising of attorneys as “highly gualified,” “the right,” or
the “best” are nonactionable puffery.2

C.

Finally, the plaintiff alleges that the defendant misleads
consumers by spotlighting positive client reviews while removing
or refusing to post negative client reviews in the profiles of
attorneys who pay for the defendant’s services.3 This alleged

practice, however, is not false advertising.

 

l The plaintiff also takes issue with these descriptive qualities as
they relate to the Avvo ratings. The plaintiff contends that the defendant
touts attorneys as having these qualities as exemplified by the attorneys'
Avvo ratings. §ee Opp’n at 2. Thus, according to the plaintiff, consumers are
misled when linking a description such as “high guality” with an allegedly
misleading rating system that purports to be objective. But the Avvo ratings
- even as they relate to other representations made by the defendant s are
constitutionally protected opinions.

2 The plaintiff also alleges that attorneys who pay the defendant for
its services receive “enhanced visibility” on the defendant’s website,
dominating the first page of results when a consumer runs a search on the
website. Compl. 1 42; see Goldenberg Decl. 11 7e9 & Ex. B. The plaintiff
contends that this prominence, “[w]hen coupled with [the defendant's] claim
of objectivity, . . . is a misleading statement or description of fact in
violation of the Lanham Act.” Opp'n at 7. But the plaintiff does not expand
upon this vague statement. lt can be inferred that the plaintiff means that
the prominence of paying attorneys is misleading when considered with the
defendant’s allegedly misleading Avvo ratings, “Pro" badges, and
representations of attorneys in its advertising. But, as explained above,
these features of the defendant’s website are nonactionable; and enhancing
the visibility of paying attorneys is not misleading in and of itself.

3 The defendant points out that client reviews do not factor into an
attorney's Avvo rating. Def.'s Mem. Ex. M. Thus, whether the defendant
removes or refuses to post a negative client review of an attorney is
irrelevant to the attorney’s Avvo rating. Moreover, counsel for the plaintiff
conceded at the argument of the current motion that the plaintiff has no

12

 

 

Case 1:18-cv-02835-.]GK Document 41 Filed 12/19/18 Page 13 of 17

First, the defendant’s website states that the defendant
expressly reserves the right to withhold reviews that do not
meet the website's Community Guidelines, and that attorneys may
request that negative reviews be put through the defendant’s
dispute process. ld; Exs. N & O. Consumers are therefore on
notice that every client review might not be posted in an
attorney's profile. lndeed, the plaintiff does not allege that
the defendant represents that its website includes all client
reviews of an attorney.

Furthermore, a collection of client reviews reflects
subjective judgments. A reasonable reader would understand that

each review is merely an opinion. Themed Restaurants, Inc. v.

 

Zagat Survey, LLC, 781 N.Y.S.Zd 441, 448 (Sup. Ct. 2004)

 

(holding that restaurant ratings and reviews “reflect the
collected subjective judgments of individual consumers, which a
reasonable reader would conclude . . . is an opinion of each
consumer and worthy of constitutional protection, rather than a
statement of fact” (quotation marks omitted)), aff;d, 801
N.Y.S.Zd 38 (App. Div. 2005). That some client reviews might not
appear on an attorney's profile does not render those that do
appear misleading statements of fact; especially given the

defendant’s disclaimer that negative reviews can be disputed.

 

client reviews. Therefore, he is not harmed by any highlighting or
prioritizing of his reviews.

13

 

 

Case 1:18-cv-02835-.]GK Document 41 Filed 12/19/18 Page 14 of 17

Moreover, spotlighting positive reviews is not false
advertising. Not only are the positive reviews opinions, but
simply indicating that a particular consumer was satisfied with
a service plainly does not constitute a false or misleading
statement.

IV.

The defendant argues persuasively that the plaintiff has
also failed to state a claim under the Lanham Act or NYGBL § 349
because the plaintiff did not sufficiently allege injury.
Although, in pleading a false advertising claim under the Lanham
Act, the plaintiff need not provide evidence of actual loss or
specific evidence of causation, the plaintiff must offer
“something more than [his] mere subjective belief that he is
injured or likely to be damaged.” Johnson & Johnson v. Carter~
Wallace, lnc., 631 F.Zd 186, 189-90 (2d Cir. 1980).

To state a claim under NYGBL § 349, the plaintiff must show
that the plaintiff suffered injury as a result of the
defendant's allegedly deceptive acts or practices. Orlander, 802
F.3d at 300. To plead this element adequately, the plaintiff
must offer facts that demonstrate a causal connection between an
injury to the plaintiff and some misrepresentation made by the

defendant. Tears v. Bos. Sci. Corp., No. l?cv9793, 2018 WL

 

4760659, at *9 (S.D.N.Y. Sept. 29, 2018} (Citing Small v.

14

 

Case 1:18-cv-02835-.]GK Document 41 Filed 12/19/18 Page 15 of 17

Lorillard Tobacco Co., 679 N.Y.S.2d 593 (App. Div. 1998), aff’d,

 

720 N.E.Zd 892 (N.Y. 1999)).

ln this case, the plaintiff makes the following conclusory

allegations:

69. [The defendant's] deceptive and misleading
endorsements have caused Plaintiff and the Class of Non-
Paying Attorneys to lose fees and suffer reputational
damage.

71. Potential clients have been diverted by {the
defendant’s] false and misleading website to hire
lawyers who have purchased legal services from
Plaintiff’s competitors rather than Plaintiff.

72. Plaintiff and other Non-Paying Attorneys estimate
that7 [the defendant’s] conduct has caused thenl many
millions of dollars in lost legal business, as well as
significant reputational harm.
Compl. 11 69, 71m72. The plaintiff does not offer any facts
showing that consumers rely on the allegedly misleading Avvo
ratings, pro badges, client reviews, or statements by the
defendant in choosing or gauging the reputation of an attorney.

Nor does the plaintiff offer facts connecting these attributes

of the defendant's website to reputational harm or lost

 

business. Moreover, the plaintiff does not offer any basis for]r

 

or any evidence corroborating, his belief that he and others
similarly situated have suffered any - much less “many millions
of dollars” of - injury due to the defendant's alleged
misrepresentations. The only fact the plaintiff pleaded to

support his theory of harm is that the defendant’s website holds

15

Case 1:18-cv-02835-.]GK Document 41 Filed 12/19/18 Page 16 of 17

a prominent presence on the internet, and thus consumers who
perform a Google search with phrases like “top litigation
attorney” will see the website on the first page of results. ld;
1 70. The plaintiff has asserted no facts to support a
conclusion that any potential clients are likely to be dissuaded
from hiring him because of anything that has appeared on the
defendant's website. Alleging that the defendant’s website has
high visibility on the internet does not change the plaintiff’s
mere subjective belief of harm into something more.

Accordingly, the plaintiff has not alleged sufficiently
that the defendant’s conduct caused him harm. The plaintiff has
therefore failed to state a claim under the Lanham Act or NYGBL
§ 349.

CONCLUSION

The Court has considered all of the arguments raised by the
parties. To the extent not specifically addressed, the arguments
are either moot or without merit. For the reasons explained
above, the defendant's motion to dismiss is granted. The Clerk

is directed to enter judgment dismissing the plaintiff's

16

 

 

Case 1:18-cv-02835-.]GK Document 41 Filed 12/19/18 Page 17 of 17

complaint with prejudice. The Clerk is also directed to close
all pending motions and to close this case.

SO ORDERED.

Dated: New York, New York
December 19, 2018

ja 6 /G@éa

John G. Koeltl
United States District Judge

17

 

